Exhibit 10.02(x)

 

PARTICIPANT AWARD AGREEMENT

(2014 EPIP)

 

[Date], 2014

 

Dear [Name]:

 

Pursuant to the terms and conditions of the EQT Corporation 2009 Long-Term
Incentive Plan (the “Plan”) and the 2014 Executive Performance Incentive Program
(the “Program”), effective [Date], 2014 (the “Grant Date”), the Management
Development and Compensation Committee (the “Committee”) of the Board of
Directors of EQT Corporation (the “Company”) grants you «NumberUnits» Target
Share Units (the “Award”), the value of which is determined by reference to the
Company’s common stock.  The terms and conditions of the Award, including,
without limitation, vesting and distribution, shall be governed by the
provisions of this Participant Award Agreement and the Program document attached
hereto as Exhibit A; provided that the Award is also subject to the terms and
limits included within the Plan.  The Committee retains the discretion to
distribute the Award in cash, Company stock or any combination thereof.

 

The terms contained in the Plan and the Program are hereby incorporated into and
made a part of this Participant Award Agreement, and this Participant Award
Agreement shall be governed by and construed in accordance with the Plan.  In
the event of any actual or alleged conflict between the provisions of the Plan
and the provisions of this Participant Award Agreement, the provisions of the
Plan shall be controlling and determinative.

 

You may access important information about the Company and the Plan through the
Company’s Knowledge Center and website.  Copies of the Plan and Plan Prospectus
can be found by logging into the Fidelity NetBenefits website, which can be
found at www.netbenefits.fidelity.com, and clicking on the “Stock Plans” tab and
then “EQT Performance Awards” and “Plan Information and Documents.”  Copies of
the Company’s most recent Annual Report on Form 10-K and Proxy Statement can be
found at www.eqt.com by clicking on the “Investors” link on the main page and
then “SEC Filings.” Paper copies of such documents are available upon request
made to the Company’s Corporate Secretary.

 

Your Award under the Program will be effective only if, no later than 45 days
after the Grant Date, (i) you accept your Award through the Fidelity NetBenefits
website and (ii) you execute a confidentiality, non-solicitation and
non-competition agreement, or an amendment to your agreement containing such
provisions, in each case as determined by, and acceptable to, the Company.

 

When you accept your Award through the Fidelity NetBenefits website, you shall
be deemed to have (a) acknowledged receipt of this Award granted on the Grant
Date (the terms of which are subject to the terms and conditions of this
Participant Award Agreement, the Program document and the Plan) and copies of
this Participant Award Agreement, the Program document and the Plan, and
(b) agreed to be bound by all the provisions of this Participant Award
Agreement, the Program document and the Plan.

 

--------------------------------------------------------------------------------